Citation Nr: 1401451	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he suffers from sleep apnea as due to service.  VA treatment records reflect that the Veteran was diagnosed with mild obstructive sleep apnea in March 2009.  There is also lay evidence from the Veteran (and potentially his wife) to the effect that the Veteran suffered symptomatology related to sleep apnea in service, and that he was diagnosed with sleep apnea shortly after discharge from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).

The Veteran has not been provided with a VA compensation examination with regard to the sleep apnea claim.  Based on the evidence currently of record, the Board finds remand warranted so that a VA examination can be provided to him, which will include a report and an opinion addressing his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's representative notes that the Veteran's wife submitted a statement dated September 14, 2013 discussing her husband's sleeping issues she noticed while he was in service.  See November 2013 statement.  This statement does not appear to be associated with the record.  Accordingly, on remand, an attempt should be made to obtain this statement and associate it with the record.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding evidence, specifically to include a statement from the Veteran's wife dated September 14, 2013.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed obstructive sleep apnea.  Any indicated tests should be accomplished.  The examiner should review the claims folder, specifically to include all lay statements of record, in connection with the examination.

The examiner is asked to respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that current sleep apnea is causally related to the Veteran's service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


